DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection(s) of claims 2-3, 5, 7-8, 10-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter have been withdrawn in view of the amendment filed on 12/01/2021

Response to Arguments
Applicant’s arguments, see pages 11-14 of the response filed 12/01/2021 with respect to the rejection(s) of claims 1 and 20-23 under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2006/0134917)/ the rejection(s) of claims 1, 20 and 22-23 under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US 7,192,531)/ the rejection(s) of claims 2-4 under 35 U.S.C. 103 as being unpatentable over Huang and further in view of Singh et al (US 2014/0096909)/ the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Huang and further in view of Chen et al (US 2013/0256268)/ the rejection of claims 6 and 9 under 35 U.S.C. 103 as being unpatentable over Huang and further in view of Murakami et al (US 2016/0372308)/ the rejection of claims 7-8 under 35 U.S.C. 103 as being unpatentable over Huang in view of Singh and further in view of Gupta et al (US 2015/0270140) ( particularly the arguments that Huang/Kang is silent as to alternately repeating the supply of two different gases in the deposition step, Huang and Kang fail to disclose, teach, or suggest the features of:(b-1) supplying a first gas containing the first organic compound to the surface of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claims 1, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2006/0134917) in view of Choi et al (US 2018/0301716)
    Huang discloses an apparatus for substrate processing, comprising: one chamber having one gas inlet 510 and one gas outlet 520 (page 3, para 0030, fig. 5)
  a RF power source/plasma generator 544 (page 3, para 0030, fig. 5) 

 forming a polymer layer 420 /an organic film on the surface of the substrate (page 4, para 0036-0037, figs 4A-4B) 
 etching the etching target region by using plasma generated from a processing gas (page 4, para 0037), wherein the polymer/organic film is formed by polymerization of a first organic compound and a second organic compound, and forming the polymer layer 420/an organic film on the surface of the substrate includes: 
 supplying a hydrocarbon gas such as CH 4/ first gas containing the first organic compound to the surface of the substrate (page 4, para 0036), 
 supplying a fluorocarbon such as C 4F 8, C 4F 6 /second gas containing the second organic compound different from the first organic compound to the surface of the substrate (page 4,
para 0036), 
 repeating the steps of supplying a hydrocarbon gas such as CH 4/ first gas containing the first organic compound to the surface of the substrate and supplying a fluorocarbon such as C 4F 8, C 4F 6/ second gas containing the second organic compound different from the first organic compound (page 4, para 0038-0039, fig. 2)
  Unlike the instant claimed invention as per claim 1, Huang fails to specifically disclose alternately repeating the steps of supplying the first gas and the second gas

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang’s apparatus by configuring the controller to
 alternately repeat the steps of supplying a hydrocarbon gas such as CH 4/ first gas containing the first organic compound to the surface of the substrate and supplying a fluorocarbon such as C 4F 8, C 4F 6/ second gas containing the second organic compound different from the first organic compound to form a chemically stable organic topmost layer and to improve the anti-corrosive property and conductivity as taught in Choi (page 4, para 0071-0073)
Regarding claim 20, the modified reference of Huang would have disclosed a mask 414 made of photoresist/organic material is disposed on top of the patterned region of the substrate (page 3, para 0029)
 Regarding claim 21, the modified reference of Huang would have disclosed that the steps of forming a polymer layer 420 /an organic film on the surface of the substrate and etching the etching target region by using plasma generated from a processing gas are performed in the same chamber (page 4, para 0036-0037)

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2006/0134917) in view of Choi et al (US 2018/0301716)
Huang discloses an apparatus for substrate processing, comprising:
one chamber having one gas inlet 510 and one gas outlet 520 (page 3, para 0030, fig. 5)

disposing a substrate having an etching target region and a patterned region on the etching target region in the chamber (page 3, para 0029-0030, fig. 4A)
forming a polymer layer 420 /an organic film on the surface of the substrate (page 4, para 0036-0037, figs 4A-4B), wherein the polymer/organic film is formed by polymerization of a first organic compound and a second organic compound, and forming a polymer layer 420/an
organic film on the surface of the substrate includes: 
supplying a hydrocarbon gas such as CH 4/ first gas containing the first organic compound to the surface of the substrate (page 4, para 0036), supplying a fluorocarbon such as C 4F 8, C 4F 6 /second gas containing the second organic compound different from the first organic compound to the surface of the substrate (page 4, para 0036), 
 repeating the steps of supplying a hydrocarbon gas such as CH 4/ first gas containing the first organic compound to the surface of the substrate and supplying a fluorocarbon such as C 4F 8, C 4F 6/ second gas containing the second organic compound different from the first organic compound (page 4, para 0038-0039, fig. 2)
 Unlike the instant claimed invention as per claim 23, Huang fails to specifically disclose alternately repeating the steps of supplying the first gas and the second gas
 Choi discloses a coating method comprises the steps of: forming/depositing a coating layer through a PECVD process, alternately repeating the supply of two different gases in the coating/deposition step (page 2-3, para 0034-0035, 0050)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang’s apparatus by configuring the controller to 4/ first gas containing the first organic compound to the surface of the substrate and supplying a fluorocarbon such as C 4F 8, C 4F 6/ second gas containing the second organic compound different from the first organic compound to form a chemically stable organic topmost layer and to improve the anti-corrosive property and conductivity as taught in Choi (page 4, para  0071-0073)
Regarding claim 24, the modified reference of Huang would have disclosed that the controller 535 is further configured to etch the etching target region (page 4, para 0037),

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2006/0134917) in view of Choi et al (US 2018/0301716) as applied to claims 1, 20-21 above and further in view of Singh et al (US 2006/0134917)
  The features of claim 1 are set forth in paragraph 4 above. Although Huang discloses an electrostatic chuck supporting the substrate ( page 3, para 0030), Huang and Choi fails to specifically disclose the limitations of one heater selected from a group consisting of a plurality of heaters provided within the electrostatic chuck, wherein before forming a polymer layer/an organic film on the surface of the substrate, the controller is configured to set the substrate to be heated with the at least one heater and wherein in the step of forming a polymer layer/an organic film on the surface of the substrate, the controller is further configured to adjust respective temperatures of each of a plurality of regions of the electrostatic chuck by individually adjusting each of electric powers supplied to the plurality of heaters
Singh discloses an apparatus for substrate processing, the apparatus comprises an electrostatic chuck comprises of a plurality of heaters, a controller 809 is configured to set the substrate to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a heater/a plurality of heaters in Huang and Choi electrostatic chuck and to have configured the controller in Huang and Choi to adjust respective temperatures of each of a plurality of zones/regions of the electrostatic chuck by individually adjusting each of electric powers supplied to the plurality of heaters so the temporal temperature profile during processing can be shaped both radially and azimuthally as taught in Singh ( page 2, para 0022, 0024-0025)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2006/0134917) in view of Choi et al (US 2018/0301716) as applied to claims 1, 20-21 above and further in view of Chen et al (US 2013/0256268)
  The features of claim 1 are set forth in paragraph 4 above. Unlike the instant claimed invention as per claim 5, Huang and Choi fail to disclose the limitations of wherein the chamber comprises: a first space for processing the substrate; a second space connected to the exhaust device; and a partition wall including a plurality of through holes extended over a boundary between the first space and the second space and connecting the first space and the second space with each other

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a partition wall including a plurality of through holes extended over a boundary between the first space and the second space in Huang and Choi chamber to limit the diffusion and quench the plasma in the processing chamber as taught in Chen (page 2, para 0014-0015)

Claims 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2006/0134917) in view of Choi et al (US 2018/0301716) as applied to claims 1, 20-21 above and further in view of Murakami et al (US 2016/0372308)
  The features of claim 1 are set forth in paragraph 4 above. Unlike the instant claimed invention as per claim 6, Huang and Choi fail to disclose the limitation of wherein the gas inlet further comprises a second gas inlet different from the gas inlet and wherein the first gas is supplied from one of the gas inlet or the second gas inlet, and the second gas is supplied from the other of the gas inlet and the second gas inlet
 Murakami discloses a plasma processing apparatus comprises a chamber, the chamber comprises a first gas inlet 70h and a second gas inlet 70h different from the gas inlet to supply different gases to the chamber (page 4, para 0047-0048, fig 2)

Unlike the instant claimed invention as per claim 9, Huang and Choi fail to disclose the limitation of wherein the etching target region is etched in a capacitively-coupled plasma processing apparatus.
Murakami also discloses etching a target layer in a in a capacitively-coupled plasma processing apparatus (page 2, para 0023, page 3, para 0041)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed Huang and Choi plasma etching in a conventional capacitively-coupled plasma processing apparatus, as taught in Murakami, with the reasonable expectation of success

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2006/0134917) in view of Choi et al (US 2018/0301716) and Singh et al (US 2006/0134917) as applied to claims 2-4 above and further in view of Gupta et al (US 2015/0270140)
   The features of claim 2 are set forth in paragraph 6 above. Unlike the instant claimed invention as per claims 7-8, Huang, Choi and Singh fail to disclose the limitations of wherein after the step of etching the etching target the controller is further configured to cause removing the organic film by heating the substrate with the at least one heater and wherein the 
 Gupta discloses a process to etch film comprises the step heating the substrate to a temperature of 400°C to move the volatile organic compound/film (page 13, para 0674-0675)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the controller in Huang, Choi and Singh to set the substrate to be heated at a sufficient temperature of 400°C to allow the vapor of the volatile organic compounds and the activated layer to react and produce volatile by-products as taught in Gupta (page 13, para 0675)

Allowable Subject Matter
Claims 10-19 allowed.
            The following is an examiner’s statement of reasons for allowance: 
      Regarding independent claim 10, the cited prior art of record fails to disclose or render obvious an apparatus comprises the limitation of wherein: in (c), the controller is configured to cause: altering the etching target region into a region containing ammonium fluorosilicate, in combination with the rest of the limitations of claim 10

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LAN VINH/Primary Examiner, Art Unit 1713